t c summary opinion united_states tax_court kuei h lee and yurn w pai petitioners v commissioner of internal revenue respondent docket no 3843-11s filed date kuei h lee and yurn w pai pro sese tiffany wu for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue respondent determined for a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure petitioners have conceded and after the issuance of the notice_of_deficiency paid the tax_deficiency respondent determined the issue for decision is whether petitioners are liable for the sec_6662 accuracy-related_penalty determined as a result of the underpayment_of_tax required to be shown on their federal_income_tax return some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioners resided in california when the petition was filed background petitioners received schedules k-1 partner’s share of income deductions credits etc from llh wllc l w for through petitioners received and reported substantial income from l w for through l w issued to petitioners a schedule_k-1 for reporting net real_estate income of dollar_figure and interest_income of dollar_figure petitioners paid a professional to prepare and electronically file their federal_income_tax return for petitioners did not provide the return preparer with a copy of a schedule_k-1 from l w for and none of the income from l w was reported on the return petitioners approved the filing of the return without reviewing it petitioners’ return preparer provided them with a letter which stated that his assistant erased the blank k-1 form that was carried over automatically from without bringing up to my attention sic discussion sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 aff’d 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or the addition_to_tax is appropriate higbee v commissioner t c pincite respondent determined that for there was a substantial_understatement_of_income_tax on petitioners’ joint income_tax return sec_6662 and b imposes a penalty on the portion of an underpayment_of_tax attributable to any one of various factors including a substantial_understatement_of_income_tax a substantial_understatement_of_income_tax includes an understatement that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id under the regulation reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith advice is any communication setting forth an analysis or conclusion to the taxpayer and on which the taxpayer relies sec_1_6664-4 income_tax regs a taxpayer has not reasonably relied in good_faith on the advice of a tax adviser where the taxpayer fails to disclose a fact that he knows or reasonably should know to be relevant to the proper tax treatment of an item on the return sec_1_6664-4 income_tax regs see also 115_tc_43 aff’d 299_f3d_221 3d cir petitioners showed on their return for a tax of dollar_figure the tax required to be shown on the return was dollar_figure petitioners have a substantial_understatement_of_income_tax for since the understatement amount will exceed the greater of of the tax required to be shown on the return or dollar_figure the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate for petitioners testified that they did not receive a copy of the l w schedule_k-1 for the nonreceipt of tax documents does not relieve a taxpayer from the duty to report income and is not evidence of good_faith or reasonable_cause jones v commissioner tcmemo_2010_112 petitioners had received and reported income from l w for the previous seven years knew they remained in the partnership and acknowledged receiving a distribution from the entity in petitioners attribute their failure to report the subject schedule_k-1 income to their reliance on their return preparer to properly prepare their tax returns judging from the evidence however the omission_of_income appears to be due to petitioners’ failure to furnish their preparer with all pertinent data rather than good_faith reliance on advice of a competent tax adviser under these circumstances a taxpayer cannot escape his duty_of filing an accurate return by placing responsibility on an agent 36_tc_443 even if all data is furnished to the preparer the taxpayer still has a duty to read the return and make sure all income items are included 88_tc_654 21_tc_678 the court finds that there was a substantial_understatement_of_income_tax as defined in sec_6662 for and that petitioners do not meet the reasonable_cause and good_faith exception under sec_6664 the sec_6662 accuracy-related_penalty was properly determined to reflect the foregoing decision will be entered for respondent
